DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Lines 13-15 of claim 16 currently reads “wherein the energy beam incident on a top of the calibration unit is reflected to a reference region on a determination element of the determination unit and the energy beam incident on a flank of the calibration unit…”; however, it should read “wherein an energy beam incident on a top of the calibration unit is reflected to a reference region on a determination element of the determination unit and an energy beam incident on a flank of the calibration unit…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 16-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Previously cited prior art Wiesner (US PGPub 2020/0023585) and Nantel (US Patent No. 6,621,060) fails, individually or in combinations, to teach the apparatus wherein an energy beam incident on a top of the calibration unit is reflected to a reference region on a determination element of the determination unit and an energy beam incident on a flank of the calibration unit is incident in a region different from the reference region. 
Further, Wiesner and/or Nantel also fail to specifically teach the apparatus wherein the determination unit comprises a beam splitter adapted to split the reflected part of the energy beam into a first part and a second part and guide the first part of the reflected part of the energy beam along a first beam path to a focal position determination unit and the second part along a second beam path to a position determination unit. 
Herzog (US Patent No. 11,179,806) teaches a determination unit (sensor device 8, see Fig. 1) comprising a beam splitter (beam splitter 17, see Fig. 1) adapted to split a reflected part of the energy beam (reflection of radiation 9, see Fig. 1) into a first part and a second part and guide the first part of the reflected part of the energy beam to separate determination units (camera 15 and photodiode 16, see Fig. 1). However, Herzog fails to specifically disclose the separate determination units comprising a focal position determination unit and a position determination unit. 
Accordingly, the presently claimed patent application is allowable over the prior and therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115